Title: From George Washington to Thomas Cresap, 18 April 1754
From: Washington, George
To: Cresap, Thomas

 

Sir
[Winchester, 18 April 1754]

The difficulty of getting Waggons has almost been insurmountable, we have found so much inconvenience attending it here in these roads that I am determined to carry all our provisions &c. out on horse back and should be glad if Capt. Trent with your Assistance would procure as many horses as possible against we arrive at Wills Creek that as little stoppage as possible may be made there. I have sent Wm Jenkins with 60 Yrds of Oznabrigs for Bags and hope you will be as expeditious as you can in getting them made and fill’d.
Majr Carlyle acquainted ⟨me⟩ that ⟨a number of kettles, tomhawks, best gun flints, and axes might be had⟩ from the Companys Store which we are much in ⟨want and s⟩hould be glad to have laid by ⟨for us, Hoes we sh⟩all also want, and several pair of Hand cuffs.
I hope all the Flower you have or can get you will save for this purpose and other provisions and necessary’s which you think will be of use (that may not occur to my memory at present) will be laid by till our Arrival which I expect will be at Job Pearsalls abt Saturday night or Sunday next, at present I have nothing more to add than that I am Yr most Hble Servt

Go: Washington

